Jenkins, J.
A party defendant in error is essential to the prosecution of a writ of error, and where no one is named or otherwise disclosed by the bill of exceptions as defendant in error, the writ must necessarily be dismissed; for without a defendant in error there is no case. Ray v. Pease, 112 Ga. 675 (37 S. E. 875); Branch v. Mallory, 8 Ga. App. 797 (70 S. E. 177); Hendricks v. Rogers, 22 Ga. App. 357 (95 S. E. 1009); Knox v. Greenfield Estate, 7 Ga. App. 305 (66 S. E. 805).

Writ of error dismissed.


Wade, O. J., and Luke, J., concur.